Name: Commission Regulation (EC) NoÃ 2014/2005 of 9 December 2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty
 Type: Regulation
 Subject Matter: EU finance;  trade;  economic geography;  tariff policy;  plant product
 Date Published: nan

 10.12.2005 EN Official Journal of the European Union L 324/3 COMMISSION REGULATION (EC) No 2014/2005 of 9 December 2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1964/2005 of 2 December 2005 on the tariff rates for bananas (1), and in particular Article 2 thereof, Whereas: (1) Regulation (EC) No 1964/2005 sets the rate of duty applicable from 1 January 2006 to imports into the Community of bananas falling within CN code 0803 00 19. (2) Import arrangements based on the application of a customs duty at an appropriate rate, parallel to the application of a tariff preference in connection with a tariff quota for imports originating in ACP countries, must be accompanied by a mechanism for monitoring imports on a regular basis to ascertain the quantities released into free circulation in the Community. The appropriate instrument for achieving that objective is a mechanism based on issuing import licences subject to the provision of a security to ensure that the operations for which a licence has been applied for are actually performed. Detailed rules for applying such a mechanism as regards imports at the common customs tariff rate of duty should be laid down. (3) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of securities for agricultural products (2) is applicable. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 1. The release into free circulation of bananas falling within CN code 0803 00 19 at the common customs tariff rate of duty shall be subject to the presentation of an import licence issued by the Member States to any party applying therefor, irrespective of their place of establishment in the Community. 2. The issue of import licences shall be subject to the provision of a security in accordance with Title III of Commission Regulation (EEC) No 2220/85 (3) guaranteeing compliance with the commitment to import during the period of validity of the licence. The security shall be EUR 15 per tonne. Save in the case of force majeure, the security shall be forfeit in whole or in part if the operation has not been performed or has been performed only partially during that period. 3. Import licence applications shall be lodged in any Member State. 4. Licences shall be issued without delay, in accordance with Regulation (EC) No 1291/2000. 5. Import licences shall be valid for three months. Article 2 Member States shall report to the Commission each month, not later than the 10th day, the quantities for which import licences have been issued during the previous month. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 316, 2.12.2005, p. 1. (2) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1856/2005 (OJ L 297, 15.11.2005, p. 7). (3) OJ L 205, 3.8.1985, p. 5.